DETAILED ACTION

Applicant’s response filed on 06/23/2022 has been fully considered. Claims 1-20 are pending. Claims 1 and 7 are amended. Claims 5-10 and 14-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1).
Regarding claim 1, Arai teaches a benzoxazine resin composition comprising a multifunctional benzoxazine resin having the formula [0010, 0041, 0044] 
    PNG
    media_image1.png
    383
    529
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    251
    446
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    392
    540
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    269
    363
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    268
    372
    media_image5.png
    Greyscale
,
    PNG
    media_image6.png
    269
    365
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    265
    374
    media_image7.png
    Greyscale
, , 
    PNG
    media_image8.png
    266
    363
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    268
    363
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    328
    398
    media_image10.png
    Greyscale
, or 
    PNG
    media_image11.png
    112
    590
    media_image11.png
    Greyscale
 [0044], which reads on a curable resin composition containing (A) a multifunctional benzoxazine compound having at least two benzoxazine rings, the multifunctional benzoxazine compound being at least one multifunctional benzoxazine compound selected from (1) a multifunctional benzoxazine compound having a structural unit of formula (1), wherein R represents a linear alkyl group having 1 carbon atom or an aryl group having 6 carbon atoms, and each Z represents a hydrogen, a hydrocarbon group having 1 to 3 carbon atoms, and/or a linking group, and is optionally the same or different, wherein at least one Z represents a linking group, and benzoxazine rings are linked by the linking group, (2) a multifunctional benzoxazine compound represented by a structure of formula (2), wherein L represents a divalent organic group having 2 aromatic rings as claimed. Arai teaches that the benzoxazine resin composition further comprises a multifunctional epoxy resin that is a liquid at 40°C, that has three or more glycidyl groups [0010], and is an epoxy resin having a triphenylmethane backbone [0054] that is a tris-hydroxyphenyl methane type epoxy resin [0074], which reads on wherein the curable resin composition further comprises (C) a trisphenolmethane type epoxy compound as claimed. Arai teaches that the benzoxazine resin composition further comprises a curing agent [0013, 0107], which reads on wherein the curable resin composition further comprises (D) a curing agent as claimed.
Arai does not teach that the curable resin composition further comprises (B) an epoxy compound having at least one norbornane structure and at least two epoxy groups, wherein the epoxy compound has at least one moiety selected from 
    PNG
    media_image12.png
    64
    87
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    70
    92
    media_image13.png
    Greyscale
, and 
    PNG
    media_image14.png
    69
    97
    media_image14.png
    Greyscale
. However, Le teaches dicyclopentadiene dioxide (p. 12, l. 6-7) that is an epoxy reactive diluent (p. 12, l. 5-7) that is present in a curable composition (p. 10, l. 3) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12). Arai and Le are analogous art because both references are in the same field of endeavor of a curable resin composition containing a benzoxazine compound optionally having at least two benzoxazine rings and an epoxy compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Le’s dicyclopentadiene dioxide to substitute for a fraction of Arai’s multifunctional epoxy resin in Arai’s benzoxazine resin composition, which would read on wherein the curable resin composition further comprises (B) an epoxy compound having one norbornane structure and two epoxy groups, wherein the epoxy compound has at least one moiety that is 
    PNG
    media_image12.png
    64
    87
    media_image12.png
    Greyscale
 and 
    PNG
    media_image14.png
    69
    97
    media_image14.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Le teaches that the dicyclopentadiene dioxide (p. 12, l. 6-7) is beneficial for being an epoxy reactive diluent (p. 12, l. 5-7) that is beneficial for reducing a composition’s viscosity when combined with a curable composition (p. 10, l. 3-6) that further comprises a benzoxazine (p. 3, l. 13-14) that is optionally a multifunctional benzoxazine compound (p. 5, l. 9-12), which would have been desirable for Arai’s benzoxazine resin composition because Arai teaches that the benzoxazine resin composition comprises a multifunctional benzoxazine resin [0010, 0041, 0044], a multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups [0010], a curing agent [0013, 0107], and optionally a high-toughness thermoplastic resin component that facilitates adjustment of the viscosity of the benzoxazine resin composition [0037], and that the multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups [0010] provides low viscosity [0050].
Regarding claim 3, Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118], which optionally reads on the curable resin composition according to claim 1, further containing (E) an inorganic filler as claimed.
Arai does not teach a specific embodiment of the curable resin composition according to claim 1, further containing (E) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s inorganic filler to modify Arai’s benzoxazine resin composition, which would read on the curable resin composition according to claim 1, further containing (E) an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118] and that the inorganic filler is beneficial for being a particle component [0122], which would have been beneficial for providing reinforcement for Arai’s benzoxazine resin composition.
Regarding claims 4 and 13, Arai teaches that the benzoxazine resin composition further comprises a sulfonate ester [0010], that the sulfonate ester promotes the ring-opening reaction of the benzoxazine rings of the benzoxazine resin as well as the reaction between the epoxy resin and the phenolic hydroxyl groups of the benzoxazine resin that are present subsequent to ring-opening [0090], that by blending the sulfonate ester, curing of the benzoxazine resin composition can occur in a short period of time in comparison to conventional compositions [0090], and that the sulfonate ester is an accelerator and polymerization catalyst [0156], which reads on the curable resin composition according to claim 1 or 3, further containing (F) a curing accelerator as claimed.

Claims 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) as applied to claim 1, and further as evidenced by Huntsman (Huntsman, “Tactix 742”, October 2012).
Regarding claim 2, Arai in view of Le renders obvious the curable resin composition according to claim 1 as explained above. Arai teaches that the benzoxazine resin composition comprises a multifunctional epoxy resin that is a liquid at 40°C, that has three or more glycidyl groups [0010], and is an epoxy resin having a triphenylmethane backbone [0054] that is a tris-hydroxyphenyl methane type epoxy resin that is Tactix 742 from Huntsman Advanced Materials [0074]. Huntsman provides evidence that Tactix® 742 has the chemical structure 
    PNG
    media_image15.png
    183
    342
    media_image15.png
    Greyscale
 (p. 1). Arai’s Tactix 742 therefore reads on wherein (C) the trisphenolmethane type epoxy compound is an epoxy compound represented by a structure of formula (3) wherein, in the formula (3), substituents R each independently represents an alkyl group having 1 to 6 carbon atoms, an allyl group or a phenyl group, m represents the number of the substituent(s) R and is an integer of 0, and n represents an average value, satisfying 0 = n as claimed.
Regarding claim 11, Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118], which optionally reads on the curable resin composition according to claim 2, further containing (E) an inorganic filler as claimed.
Arai does not teach a specific embodiment of the curable resin composition according to claim 2, further containing (E) an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Arai’s inorganic filler to modify Arai’s benzoxazine resin composition, which would read on the curable resin composition according to claim 2, further containing (E) an inorganic filler as claimed. One of ordinary skill in the art would have been motivated to do so because Arai teaches that the benzoxazine resin composition optionally further comprises an inorganic filler [0118] and that the inorganic filler is beneficial for being a particle component [0122], which would have been beneficial for providing reinforcement for Arai’s benzoxazine resin composition.
Regarding claim 12, Arai teaches that the benzoxazine resin composition further comprises a sulfonate ester [0010], that the sulfonate ester promotes the ring-opening reaction of the benzoxazine rings of the benzoxazine resin as well as the reaction between the epoxy resin and the phenolic hydroxyl groups of the benzoxazine resin that are present subsequent to ring-opening [0090], that by blending the sulfonate ester, curing of the benzoxazine resin composition can occur in a short period of time in comparison to conventional compositions [0090], and that the sulfonate ester is an accelerator and polymerization catalyst [0156], which reads on the curable resin composition according to claim 2, further containing (F) a curing accelerator as claimed.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 06/23/2022 is insufficient to overcome the rejection of claims 1, 3-4, and 13 based upon 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2015/0141583 A1) in view of Le et al. (WO 2017/015376 A1) as set forth in the last Office action because: 
In response to the applicant’s argument that Table B in the Declaration shows an effect that is unexpected from the disclosure of WO 2017/015376 A1, that the unexpected effect is that the claimed curable resin composition slightly increases flexural strength and does not sacrifice flexural strength even if using the (B) epoxy compound, and that in WO 2017/015376 A1, the blends of benzoxazines and epoxy resins usually sacrifices the toughness and stiffness to some degree after curing (p. 3), the applicant’s allegations of unexpected results are not persuasive. This is because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 does not limit the amounts of (A) the multifunctional benzoxazine compound, (B) the epoxy compound, (C) the trisphenolmethane type epoxy compound, and (D) the curing agent, does not limit the species of (A) the multifunctional benzoxazine compound other than reciting two broad formulas, does not limit the species of (B) the epoxy compound other than requiring that it has at least one norbornane structure, at least two epoxy groups, and at least one moiety selected from three moieties, does not limit the species of (C) the trisphenolmethane type epoxy compound and (D) the curing agent, and does not exclude the curable resin composition from further containing unrecited ingredients. In contrast, Ref. Ex. 1 in Table B of the Declaration, which is the only inventive example, comprises one species of and one amount of the claimed ingredients (A), (B), (C), and (D), and further comprises four ingredients that are not recited in claim 1. Also, in contrast, Examples 1 through 21 in Table 1 of the specification of the instant application comprise one of two species of (A) the multifunctional benzoxazine compound, which each comprise two benzoxazine groups, one or two of three species of (B) the epoxy compound, which each comprise two epoxy groups and one or two norbornane structures, one species of (C) the trisphenolmethane type epoxy compound, one of four species of (D) the curing agent, all of which are phenolic compounds, a very narrow range of amounts of the claimed ingredients (A), (B), (C), and (D), and four ingredients that are not recited in claim 1 [0055-0077]. The applicant did not show that the results in Table B and Table 1 would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1 to show the criticality of (B) the epoxy compound. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)).
The applicant’s allegations of unexpected results are not persuasive also because the applicant did not show evidence that in Le et al. (WO 2017/015376 A1), the blends of benzoxazines and epoxy resins usually sacrifice the toughness and stiffness to some degree after curing. Le teaches that although blends of benzoxazines and epoxy resins exhibit high glass transition temperatures after curing, toughness and stiffness are usually sacrificed to some degree (p. 2, l. 7-8), that their curable composition comprises a benzoxazine, a reactive diluent, and a soluble polyimide (p. 3, l. 13-14), that the reactive diluent is dicyclopentadiene dioxide (p. 12, l. 5-7), that the curable composition forms, upon curing, an article having a fracture toughness greater than 200 J/m2 (p. 3, l. 16-17), and that the curable composition forms, upon curing, an articles having a dry flexural modulus greater than 4000 MPa (p. 3, l. 17-18), which means that Le teaches using a toughener that is a soluble polyimide to solve their problem of sacrificed toughness and stiffness. Arai teaches that their invention relates to a benzoxazine resin composition, which has superior mechanical properties including but not limited to elasticity and elongation after curing [0002], that the benzoxazine resin composition comprises a multifunctional benzoxazine resin having a formula, a multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups, a sulfonate ester, and a thermoplastic resin [0010], that the addition of a high-toughness thermoplastic resin component contributes to improving the toughness of the benzoxazine resin composition [0037], that the thermoplastic resin increases the toughness of the benzoxazine resin composition and also increases mechanical properties of tensile strength, the 90 degree strength, and the interlayer toughness of the composition [0094], that the dense structure of the backbone produced by ring-opening polymerization of the benzoxazine resin provides mechanical properties related to high elasticity [0045], and that their ratio of the benzoxazine resin to the multifunctional epoxy resin maintains high elasticity in the benzoxazine resin composition [0052]. Therefore, Arai and Le both teach using a polymeric toughener in their compositions to improve its mechanical properties, wherein the composition comprises a benzozazine resin and an epoxy compound. Based on Arai’s teachings and Le’s teachings, one of ordinary skill in the art would have expected that the presence of Arai’s thermoplastic resin in Arai’s benzoxazine resin composition would have prevented any substantial decrease in toughness and stiffness due to using Le’s dicyclopentadiene dioxide to substitute for a fraction of Arai’s multifunctional epoxy resin in Arai’s benzoxazine resin composition. Furthermore, Arai already teaches that their benzoxazine resin composition comprises an epoxy resin [0010], and the proposed modification is simply using one epoxy compound of Le to substitute for a fraction of Arai’s epoxy compound. Therefore, the total amount of epoxy compound in Arai’s benzoxazine resin composition would not have changed. Therefore, one of ordinary skill in the art would not have expected a substantial decrease in toughness, stiffness, elasticity, and/or elongation.

Response to Arguments
Applicant’s arguments, see p. 10, filed 06/23/2022, with respect to the rejection of claims 1-4 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 1-4 and 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the combination of Arai et al. and Le et al. would render Arai et al.’s invention unsatisfactory for its intended purpose, such that a person of ordinary skill in the art would not have combined the disclosures of Arai et al. and Le et al. as described in the Office action because the purpose of Arai is to provide a benzoxazine resin composition for use in fiber-reinforced composite materials which is superior in mechanical properties including but not limited to elasticity and elongation after curing, Le discloses that although these blends exhibit high glass transition temperatures after curing, tougheners and stiffness are usually sacrificed to some degree, that the reactive diluent is completely solube, reactive, and when combined with the benzoxazine and soluble polyimide, capable of reducing the composition’s viscosity, and that when the soluble polyimide is not included, the mechanical properties such as flex strength of the cured article are reduced, and Arai does not recognize that a soluble polyimide is necessary to achieve mechanical properties such as flexural strength, and thus a person of ordinary skill in the art would have understood that the mechanical properties of the cured article would be reduced by applying only Le’s epoxy reactive diluent such as dicyclopentadiene to Arai’s benzoxazine resin composition (p. 11-12), the combination of Arai and Le would not have rendered Arai’s invention unsatisfactory for its intended purpose. One of ordinary skill in the art would not have expected a reduction in the mechanical properties of a cured article of Arai’s benzoxazine resin composition if the artisan used use Le’s dicyclopentadiene dioxide to substitute for a fraction of Arai’s multifunctional epoxy resin in Arai’s benzoxazine resin composition. This is because the proposed modification is simply using one epoxy compound of Le, which is Le’s dicyclopentadiene dioxide, to substitute for a fraction of Arai’s epoxy compound, which is Arai’s multifunctional epoxy resin.  Therefore, the total amount of epoxy compound in Arai’s benzoxazine resin composition would not have changed. Therefore, one of ordinary skill in the art would not have expected a substantial decrease in toughness, stiffness, elasticity, and/or elongation. Another reason is because Le teaches that although blends of benzoxazines and epoxy resins exhibit high glass transition temperatures after curing, toughness and stiffness are usually sacrificed to some degree (p. 2, l. 7-8), that their curable composition comprises a benzoxazine, a reactive diluent, and a soluble polyimide (p. 3, l. 13-14), that the reactive diluent is dicyclopentadiene dioxide (p. 12, l. 5-7), that the curable composition forms, upon curing, an article having a fracture toughness greater than 200 J/m2 (p. 3, l. 16-17), and that the curable composition forms, upon curing, an articles having a dry flexural modulus greater than 4000 MPa (p. 3, l. 17-18), which means that Le teaches using a toughener that is a soluble polyimide to solve their problem of sacrificed toughness and stiffness. Arai teaches that their invention relates to a benzoxazine resin composition, which has superior mechanical properties including but not limited to elasticity and elongation after curing [0002], that the benzoxazine resin composition comprises a multifunctional benzoxazine resin having a formula, a multifunctional epoxy resin that is a liquid at 40°C and that has three or more glycidyl groups, a sulfonate ester, and a thermoplastic resin [0010], that the addition of a high-toughness thermoplastic resin component contributes to improving the toughness of the benzoxazine resin composition [0037], that the thermoplastic resin increases the toughness of the benzoxazine resin composition and also increases mechanical properties of tensile strength, the 90 degree strength, and the interlayer toughness of the composition [0094], that the dense structure of the backbone produced by ring-opening polymerization of the benzoxazine resin provides mechanical properties related to high elasticity [0045], and that their ratio of the benzoxazine resin to the multifunctional epoxy resin maintains high elasticity in the benzoxazine resin composition [0052]. Therefore, Arai and Le both teach using a polymeric toughener in their compositions to improve its mechanical properties, wherein the composition comprises a benzozazine resin and an epoxy compound. Based on Arai’s teachings and Le’s teachings, one of ordinary skill in the art would have expected that the presence of Arai’s thermoplastic resin in Arai’s benzoxazine resin composition would have prevented any substantial decrease in toughness, stiffness, elasticity, and/or elongation due to using Le’s dicyclopentadiene dioxide to substitute for a fraction of Arai’s multifunctional epoxy resin in Arai’s benzoxazine resin composition.
In response to the applicant’s argument that the unexpected results provided by the present invention serve to rebut the obviousness rejections and evidence the patentability of the claimed invention, and that the unexpected results are demonstrated by the experimental work reported in the Rule 132 Declaration and in Examples 1-21 in the specification of the instant application (p. 12-14), the applicant’s allegations of unexpected results are not persuasive. This is because the applicant’s results are not commensurate in scope with the claimed invention because claim 1 does not limit the amounts of (A) the multifunctional benzoxazine compound, (B) the epoxy compound, (C) the trisphenolmethane type epoxy compound, and (D) the curing agent, does not limit the species of (A) the multifunctional benzoxazine compound other than reciting two broad formulas, does not limit the species of (B) the epoxy compound other than requiring that it has at least one norbornane structure, at least two epoxy groups, and at least one moiety selected from three moieties, does not limit the species of (C) the trisphenolmethane type epoxy compound and (D) the curing agent, and does not exclude the curable resin composition from further containing unrecited ingredients. In contrast, Ref. Ex. 1 in Table B of the Declaration, which is the only inventive example, comprises one species of and one amount of the claimed ingredients (A), (B), (C), and (D), and further comprises four ingredients that are not recited in claim 1. Also, in contrast, Examples 1 through 21 in Table 1 of the specification of the instant application comprise one of two species of (A) the multifunctional benzoxazine compound, which each comprise two benzoxazine groups, one or two of three species of (B) the epoxy compound, which each comprise two epoxy groups and one or two norbornane structures, one species of (C) the trisphenolmethane type epoxy compound, one of four species of (D) the curing agent, all of which are phenolic compounds, a very narrow range of amounts of the claimed ingredients (A), (B), (C), and (D), and four ingredients that are not recited in claim 1 [0055-0077]. The applicant did not show that the results in Table B and Table 1 would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow the artisan to reasonably extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1 to show the criticality of (B) the epoxy compound. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767